Citation Nr: 0915617	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of cold 
injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to 
April 1946 and from July 1948 to April 1965.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for residuals of cold 
injury.  This appeal was previously before the Board and in 
January 2008, the appeal was remanded for further 
development.  The appeal is ready for further Board review.  


FINDINGS OF FACT

1.  The Veteran was exposed to extreme cold during service in 
Korea. 

2.  The Veteran has a current diagnosis of peripheral 
neuropathy and onychomycosis of the bilateral feet, and 
objective medical findings of blotchy, red, thin, fragile, 
scaly skin of the bilateral feet. 

3.  The Veteran's current disability of the bilateral feet is 
related to the exposure to cold during service.  


CONCLUSION OF LAW

The criteria for residuals of cold injury of the bilateral 
feet have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

With respect to the first requirement, there is no 
controversy that the Veteran has been diagnosed with 
peripheral neuropathy and onychomycosis of the bilateral 
feet.  January 2007 Compensation and Pension (C&P) Cold 
Injury Protocol Exam.  The January 2007 C&P examiner also 
made objective findings of blotchy, red, thin, fragile, scaly 
skin of the bilateral feet.  The Veteran thus has a current 
disability.  

There is mixed evidence in the record with respect to the 
second requirement for service connection.  There are no 
service treatment records for frostbite or residuals of cold 
injury.  The Veteran's exit examination reflects that his 
feet were determined to be normal and there are no notes by 
the examiner concerning his feet.  

The Veteran claims that he was exposed to extreme cold and 
snow with little protection for his feet while serving in 
Korea near the Chosin Reservoir.  October 2003 Statement in 
Support of Claim by Veteran; October 2004 Notice of 
Disagreement.  Lay evidence can be provided by a person who 
has no specialized education, training, or experience, but 
who knows the facts or circumstances and conveys those 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2); Harvey v. Brown, 6 Vet. App. 390, 
393 (1994) (lay person competent to testify of the observable 
series of events leading to an injury).  The Veteran's 
personnel records show that he was stationed in Korea from 
November 1949 to January 1952 as a radio operator supervisor 
and was awarded the Korean Service Medal.  The records do not 
show the geographic location within Korea where the Veteran 
was stationed, but the Veteran's entire personnel file was 
not obtained.  

A Veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  When a disease is diagnosed after service, 
inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Moreover, when on the basis of objective medical findings 
relating to a current disability, a medical professional 
connects a current disability to service, the logical 
conclusion is that an injury was incurred during service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993) (if evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would logically follow that the 
veteran incurred an injury in service and the requirements of 
section 1110 would be satisfied).  Here, Dr. Newlin reviewed 
the Veteran's post-service medical treatment records, 
referring to the dusky color of his feet with poor pulses, 
and determined that it was more likely than not that the 
basis of the Veteran's current condition was frostbite 
experienced in Korea.  Cf.,  April 2006 Opinion by Dr. Fite 
(it is possible that frostbite experienced in Korea would 
have caused his symptoms to be worse).  

The Board is aware of medical opinions in the record that do 
not connect the current disability to service.  See 
November 2006 Report of Dr. Horn (peripheral neuropathy, 
unknown cause); December 2006 Report of Dr. Carter 
(generalized polyneuropathy, unknown etiology).  In 
particular, the January 2007 C&P examiner determined that 
because the onset of symptoms was 30 years after service and 
there was another potential cause of neuropathy related to 
prior alcohol use, it was less likely than not that the 
current condition was related to military service.  
January 2007 C&P Cold Injury Residuals Exam. 

But Dr. Newlin's opinion connecting the current disability to 
service is supported by the Veteran's credible evidence about 
having served in extremely cold circumstances, along with his 
description of the condition of his feet at the time of the 
exposure, all of which is within the competence of a lay 
person.  And his description of service in Korea is supported 
by his military personnel records.  Thus, inservice 
incurrence of a cold injury is established by the record.  

With the record containing one negative nexus opinion, one 
positive nexus opinion, and a few opinions that the etiology 
of his condition is unknown, the Board finds that the 
evidence is at equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Given the doctrine of resolving reasonable doubt in 
favor of the claimant, the Board finds that the Veteran 
incurred a cold injury during service and that the current 
cold injury residuals of his bilateral feet is related to 
that inservice cold injury.  As a result, service connection 
is warranted.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for residuals of cold injury of the 
bilateral feet is granted.   



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


